Name: Commission Regulation (EEC) No 2555/89 of 23 August 1989 re-establishing the levying of customs duties on nightshirts, pyjamas, knitted or crocheted, products of category No 24 (order No 40.0240), originating in India to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 24. 8 . 89 Official Journal of the European Communities No L 248/7 COMMISSION REGULATION (EEC) No 2555/89 of 23 August 1989 re-establishing the levying of customs duties on nightshirts, pyjamas, knitted or crocheted, products of category No 24 (order No 40.0240), originating in India to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply the relevant ceiling amounts respectively to 475 000 pieces ; Whereas on 7 August 1989 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the leyving of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of nightshirts, pyjamas, knitted or crocheted, products of category No 24 (order No 40.0240), HAS ADOPTED THIS REGULATION : Article 1 As from 27 August 1989 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in India. Order . No Category(units) CN code Description 40.0240 24 (1 000 pieces) 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 9900 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Women's or girls' nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 375, 31 . 12. 1988 , p. 83 . No L 248/8 Official Journal of the European Communities 24. 8 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1989 . For the Commission Jean DONDELINGER Member of the Commission